DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 65 and 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 6112962) in view of Baumann et al. (US 8690032, hereinafter ‘Baumann’).
Matthews discloses a holster configured for receiving a handgun comprising a slide and an accessory attached to the handgun, the holster comprising: a holster body comprising a wall defining an interior (14), the wall of the holster body comprising a port 
However, Baumann teaches a similar device wherein the cavity which encloses the accessory is fully enclosed, being joined and unitary at a bottom of the holster body, wherein an upwardly facing bottom surface of the wall formed at the bottom of the holster body is configured to engage a downwardly facing surface of the accessory (Figs. 7-11).
Because Matthews and Baumann both teach holsters for handguns with accessories attached, it would have been obvious to one of ordinary skill in the art to substitute the enclosed accessory compartment taught by Baumann for the open bottom 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the holster taught by Matthews with the enclosed accessory compartment taught by Baumann, in order to accommodate a variety of different accessories (col. 5, ll. 25-30).
Matthews as modified above results in a device wherein each inwardly projecting rib is capable of engaging the accessory at shoulders on clamp portions of the accessory; wherein the inwardly projecting ribs are configured to be spaced from the upwardly facing bottom surface a distance substantially configured to be equal to a vertical distance from a bottom surface of the accessory to a top surface of the clamp portions of the accessory. (functional recitation, when viewed in combination, dependent entirely on size of accessory which is not part of the claims).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Matthews as modified above which is capable of being used in the intended manner, i.e., to hold a handgun such that the ribs engage the accessory at the shoulders on the clamp portion. There is no structure in Matthews as modified above that would prohibit such functional intended use (see MPEP 2111).
Matthews further discloses the holster body comprises a stop projection (29) extending from the body into the cavity and positioned to engage a forward facing surface of the accessory when the accessory and handgun attached thereto are .

Allowable Subject Matter
Claims 66 and 67 are allowed.

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 9, 2021